Citation Nr: 0734488	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 2000 to November 
2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for status post lumbar 
decompression, L4/L5, laminectomy and foraminectomy for 
herniated nucleus pulposus with degenerative disc disease, 
and assigned an initial 10 percent rating, effective from 
November 9, 2002.  The veteran appealed the initial 10 
percent rating.

The veteran failed to report to a personal hearing scheduled 
at the RO for September 2007 before a Veterans Law Judge.


FINDINGS OF FACT

1.  Between November 9, 2002 and September 26, 2003, the 
service-connected intervertebral disc syndrome was manifested 
by subjective complaints of chronic daily pain with 
intermittent flare-ups in the low back; neither radicular 
symptoms, ankylosis of the spine, nor muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
the standing position was demonstrated, and limitation of 
motion of the lumbar spine was not shown to be more than mild 
in degree.

2.  Since the effective date of service connection, the 
service-connected intervertebral disc syndrome has never been 
productive of incapacitating episodes having a total duration 
of at least two weeks during a 12-month period.  

3.  Since September 26, 2003, forward flexion of the 
thoracolumbar spine has not been limited to 60 or less, and 
the combined range of motion of the thoracolumbar spine has 
not been limited to 120 or less, and muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis has not been shown.  

4.  The veteran failed to report, without explanation, to a 
VA examination in November 2006 scheduled for the purpose of 
determining the current severity of the service-connected 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected post-operative 
intervertebral disc syndrome have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.655, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (in effect from 
September 23, 2002 to September 26, 2003); Diagnostic Codes 
5237-5243 (in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in Mach 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Despite that deficiency with regard to the timing of the 
notice as it pertains to initial rating and effective dates, 
a subsequent letter was sent to the veteran in March 2006 
which specifically addressed the issues of initial disability 
rating and effective dates.

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  Although it 
appears that there may be additional private treatment 
records outstanding, the veteran has had ample opportunity to 
provide the necessary authorization forms and necessary 
information to the RO, but he has failed to do so, as noted 
below. 

In October 2004, the veteran indicated his desire to appear 
for a Travel Board hearing at the RO before a Member of the 
BVA.  The hearing was subsequently scheduled for September 
2007.  

In the meantime, in a Notice Response document received on 
May 10, 2006, the veteran indicated that he had more 
information to give VA to substantiate his claim.  In an 
attached letter, the veteran reported that he was treated by 
Dr. Peter Okose and Dr. Michael Kim, both of Houston, Texas.  
The RO responded with a letter dated in July 2006 requesting 
the veteran to submit a completed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for each provider, so that VA 
could attempt to obtain the requested records.  It appears 
that the July 2006 letter was returned because the postal 
service found the veteran's address insufficient.

The July 2006 letter was re-issued in September 2006 after 
the RO determined that there was no new address found for the 
veteran and his payments which had been sent to his address 
of record had not been returned as undeliverable.  In 
response to the September 2006 letter, the veteran's 
apparently submitted to the RO two signed VA Form 21-4142's 
dated September 11, 2006; however, they did not included the 
names of any doctors or facilities, or the dates on which he 
was treated.  

In correspondence dated in October 2006, the RO explained to 
the veteran that his VA Forms 21-4142 were incomplete because 
the veteran did not provide the doctors' names/addresses, 
dates of treatment or conditions treated.  The forms were 
returned to the veteran for completion of the requested 
information.  The RO, to date, has not received this 
requested information.  

The RO scheduled the veteran for a VA examination in November 
2006; however, the veteran failed to report to the scheduled 
examination.  Additionally, the veteran failed to report to a 
scheduled Travel Board hearing in September 2007.  The 
veteran has not reported a change of address to the RO, and 
the veteran did not provide good cause for failing to appear 
to the VA examination or the travel board hearing.  

VA's duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Furthermore, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record; however, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2007).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks an initial rating in excess of 10 percent 
for the service-connected intervertebral disc syndrome of the 
lumbar spine.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran underwent a lumbar decompression, laminectomy and 
foraminectomy during service.  The veteran was discharged 
from service in November 2002 and his claim of service 
connection for a back condition was received in January 2003.  

At VA examination in April 2003, the veteran reported that 
the back surgery relieved his radicular symptoms, but that he 
still had pain in his low back.  He was still quite active, 
recreationally, however.  The veteran reported that he was 
able to run, play basketball, and play football.  The veteran 
did not report flare-ups which caused him to miss work or 
remain on bed rest.  The veteran took ibuprofen for back pain 
as needed.  On examination of the lumbar spine, there was no 
tenderness to firm palpation of either the scar or any of the 
lumbar spine area.  The veteran had 80 degrees of flexion and 
15 degrees of extension.  Lateral bend to the right and left 
was to 15 degrees.  Seated straight leg raising test was 
negative to 90 degrees bilaterally.  Lasegue's test was 
negative.  Motor strength was 5/5, bilaterally.  Sensory was 
intact to sharp sensation in both lower extremities.  There 
was no clonus.  Pulses were 2+ and equal in the femorals, 
popliteal, posterior tibialis and dorsalis pedis.  Diagnosis 
was status post lumbar decompression doing well with no 
radicular symptoms and minimal low back pain.  The veteran 
was not currently disabled by his back and had no flare-ups.  
He was able to play sports and do heavy auto work.  X-rays 
revealed a small laminotomy on the right at L4-5, otherwise 
normal.  

A May 2003 rating decision granted service connection for 
status post lumbar decompression, L4-L5, laminectomy and 
foraminectomy for herniated nucleus pulposus with 
degenerative disc disease, and assigned an initial 10 percent 
rating, effective from November 9, 2002, the day after 
discharge from service.  The veteran appealed that 
determination, asserting that the low back condition 
warranted a rating in excess of 10 percent.  

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected lumbar spine 
disability, just after establishing entitlement to service 
connection for it, VA must consider the claim in this 
context.  This, in turn, includes determining whether the 
veteran is entitled to "staged" ratings to compensate him for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

At a March 2004 VA examination, the veteran reported a 
throbbing type of pain in his low back daily.  The pain was 
occasionally sharp.  The veteran rated his daily pain as a 6-
7 out of 10.  The pain did not radiate to the buttocks or 
down the leg.  The pain occasionally radiated to the left 
calf, but rarely.  Staying on his feet all day aggravated his 
low back pain.  Running, jumping, stooping, bending or 
lifting also aggravated the low back pain.  The veteran 
denied numbness, weakness, fatigue, or incoordination of his 
back or legs.  The veteran usually used Motrin, Tylenol, a 
heating pad, Icy-Hot, or a sports gel.  All of those provided 
temporary relief.  He also used a lumbosacral support at 
work.  The veteran was able to walk, but it was difficult to 
get up in the morning because of stiffness.  He took 
approximately one hour to get loosened up.  He walked 
unaided, up to a half-mile.  He did not fall.  The veteran 
denied any other associated symptoms of fatigue, weakness, 
urinary or bowel incontinence or any other secondary 
complaints.  

The veteran reported flare-ups that occurred with lifting, 
playing sports, or just driving in the car for long periods 
of time.  At those times, the pain increased.  The veteran 
denied muscle spasm.  He averaged one incapacitating episode 
per month due to pain.  The episodes lasted six to eight 
hours, and the veteran reported that he missed about 12 days 
of work in the past year because of his low back pain.  

On examination, the veteran had slight tenderness over the 
scar which was midline in the L2-L3-L4-L5 area.  The veteran 
could forward flex from 0 to 90 degrees with some pain in the 
right lateral side of the lumbar spine at 90 degrees.  The 
veteran could extend from 0 to 30 degrees with pain at the 
end of 30 degrees with pain in the right lateral side.  Right 
and left lateral flexion was 0 to 30 degrees, with mild 
discomfort n the right lateral side of the lumbar spine.  
Right and left lateral rotation was also 0 to 30 degrees with 
some mild discomfort in the right lateral spine at 30 
degrees.  Deep tendon reflexes were 1 to 2+ and equal in the 
bilateral lower extremities with good sensation and good 
strength.  There was no foot drop.  Straight leg raising 
bilaterally was at about 80 degrees, which produced pain in 
the back of his leg and some stiffness in his lumbar spine.  
He had good sensory and motor examinations, where were 
normal.  He had a normal gait with walking.  There was no 
evidence of muscle spasms, weakness, or tenderness with 
walking or repetitive active range of motion.  Active range 
of motion did not produce any weakness, fatigue, or 
incoordination but did develop some stiffness in this lumbar 
spine area.  

The diagnosis was status post lumbar spine surgery for 
degenerative disc and pinched nerve with chronic low back 
pain described as throbbing type pain, worse with lifting, 
stooping, bending or playing sports.

The appellant's claim for service connection for a lumbar 
spine disability was received in November 2002.  
Approximately two months earlier, in September 2002, amended 
regulations governing ratings for intervertebral disc 
syndrome (which includes DDD) were made effective.  Then, 
during the course of this appeal, the regulations governing 
rating all other service-connected disabilities of the spine 
were amended.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, both the former and the current schedular 
criteria are considered.  Should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  

In other words, revised regulations for intervertebral disc 
syndrome (Diagnostic Code 5293) were made effective in 
September 2002, and revised regulations for all other 
disabilities of the spine were made effective in September 
2003.

In this case, the veteran's claim was filed after the revised 
regulations pertaining to intervertebral disc syndrome became 
effective, but before the rest of the criteria pertaining to 
all other disabilities of the spine were revised.  As such, 
the Board may only consider the revised criteria pertaining 
to intervertebral disc syndrome; however, both the old and 
amended criteria pertaining to all other disabilities of the 
spine, including limitation of motion codes, have been 
considered in this decision.  

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating is assigned for 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks during the past 12 months.  A 20 
percent rating is assigned for incapacitating episodes having 
a total duration of at least 2 weeks, but less than 4 weeks 
during the past 12 months.  A 40 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

The medical evidence of record does not indicate that the 
veteran suffers from incapacitating episodes of 
intervertebral disc syndrome have a total duration of at 
least two weeks per year.  As such, the criteria for the 
assignment of a rating in excess of 10 percent for the 
service-connected intervertebral disc syndrome are not met.  

The medical evidence indicates that the veteran's 
neurological symptoms associated with the low back disability 
were essentially alleviated by the in-service lumbar 
decompression, laminectomy and foraminectomy.  Thus, a 
separate rating for neurological manifestations associated 
with the intervertebral disc syndrome is not for application 
in this case.  Nevertheless, the other criteria for rating 
orthopedic manifestations of the spine are also considered to 
determine if a rating in excess of 10 percent is assignable 
under a different diagnostic code.  As noted above, the 
criteria for other disabilities of the spine were amended 
during the course of this appeal, and as such, consideration 
of both the old and revised criteria is warranted.  

Prior to the September 2003 regulatory change, Diagnostic 
Code 5292 (2002) which evaluates limitation of motion of the 
lumbar spine, provides for the assignment of a 10 percent 
rating for mild limitation of motion of the lumbar spine.  A 
20 percent disability evaluation is assigned for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation is assigned for severe limitation of motion of the 
lumbar spine.  

Prior to September 2003, diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

A minimum 40 percent rating is assignable under the old 
Diagnostic Code 5289 for favorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

The medical evidence in this case does not support the 
assignment of a rating in excess of 10 percent based on the 
rating criteria in effect prior to September 2003.  
Specifically, ankylosis as never been shown, and no more than 
mild limitation of motion of the lumbar spine has been 
demonstrated on examination.  Similarly, no more than 
characteristic pain on motion has been demonstrated on 
examination.  Because neither ankylosis, moderate limitation 
of motion, nor muscle spasm or loss of lateral spine motion 
has been demonstrated, a rating in excess of 10 percent under 
Diagnostic Codes 5289, 5292 or 5295 is not for application in 
this case.  

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as degenerative 
arthritis of the spine (Diagnostic Code 5242), for example, 
are to be rated pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, as it applies 
to the lumbar spine, a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gate or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, although the actual criteria remained the same 
except for some minor re-phrasing.  In particular, Diagnostic 
Code 5243 provides the following:  Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ay involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

In sum, the evidence in this case shows that the veteran 
underwent surgery of the lumbar spine during service.  Before 
the surgery, the veteran had symptoms of low back pain and 
sciatic pain in the lower extremities.  According to the VA 
examination reports from April 2003 and March 2004, the 
surgery relieved the neurological component/ radicular 
symptoms; however, the veteran still complained of pain, 
limitation of motion, and incapacitating flare-ups 
approximately once per month.  Examinations of record do not 
show ankylosis or muscle spasms.  According to the April 2003 
and March 2004 VA examinations, the veteran could forward 
flex to at least 80 degrees and extend to at least 15 
degrees, with lateral bending to at least 15 degrees, 
bilaterally.  The examiner in April 2003 concluded that the 
veteran was doing well with no radicular symptoms and minimal 
low back pain.  The examiner specifically indicated that the 
veteran was not disabled at the time of that examination, 
noting that the veteran was able to engage in sports 
activities and heavy lifting at work.  The veteran did not 
report flare-ups.  

Likewise, the March 2004 examination report noted only 
minimal disability.  The veteran's range of motion of the 
lumbar spine was essentially normal, although the veteran did 
report flare-ups of incapacitating episodes about once per 
month.  In this regard, there is no indication that the 
veteran's reported incapacitating episodes meet the 
regulatory definition of such under 38 C.F.R. § 471a, 
Diagnostic Codes 5293 and 5243 (in effect as of September 23, 
2002).  There is no doubt that the veteran has flare-ups of 
his back pain, which can occur quite frequently and which 
have been documented in the record by the veteran and VA 
physicians; however, a flare-up of back pain and other 
symptoms does not necessarily equate to an incapacitating 
episode as defined by regulation.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (9/23/02-9/26/03) and Diagnostic Code 
5243 (from 9/26/03) specifically define an "incapacitating 
episode" as period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Moreover, the veteran only reported approximately 12 
incapacitating episodes per year, which does not meet the 
criteria for the next higher rating of 20 percent which would 
require a minimum of two weeks per year, or approximately 14 
days.

The medical evidence in this case does not show that the 
veteran had more than mild limitation of motion of the lumbar 
spine at any time during the appeal period.  Similarly, the 
evidence does not show that the veteran had at least 2 weeks 
of incapacitating episodes in a one-year period at any time 
during the appeal period.  Finally, the evidence does not 
show forward flexion of the thoracolumbar spine limited to 60 
degrees or less, and the combined range of motion of the 
thoracolumbar spine is not limited to 120 degrees or less.  
Thus a rating in excess of 10 percent is not warranted under 
the revised criteria for intervertebral disc syndrome; or, 
under either the old or revised criteria for rating other 
disabilities of the spine.  

The veteran's complaints of pain are acknowledged; however, 
the examiners did not indicate that the veteran's pain 
further limits the veteran's motion, coordination, or 
functional abilities.  The pain is not shown to increase 
fatigability.  Thus, the pain is adequately compensated for 
by the currently assigned 10 percent rating.  

Consideration is given to whether the veteran was entitled to 
"staged" ratings for his service-connected INTERVERTEBRAL 
DISC SYNDROME of the lumbar spine as required by Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than as currently rated.

Finally, as noted above, the veteran failed to report to a VA 
examination scheduled for the purpose of determining the 
current severity of the service-connected INTERVERTEBRAL DISC 
SYNDROME of the lumbar spine, deemed by the RO to be 
essential to the development of his increased rating claim 
and did not set forth good cause for such failure.  After a 
brief investigation to find out if the veteran resided at a 
different address of record, the RO concluded that there was 
no other address of record, particularly since the veteran's 
benefit checks were not being returned and the veteran had 
not reported them missing.  When entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the veteran, without good cause, fails to 
report for an examination scheduled in conjunction with a 
claim for increase and entitlement or continued entitlement, 
the claim shall be denied.  Examples of good cause include, 
but are not limited to, illness of the veteran, or illness or 
death of a family member.  38 C.F.R. § 3.655.  The veteran 
has not provided any cause as to why he failed to report to 
the scheduled VA examination, or the scheduled hearing; or, 
why he failed to provide the RO with the requested 
information regarding private medical treatment.  

The preponderance of the evidence is against the claim for a 
higher initial rating for the service-connected 
INTERVERTEBRAL DISC SYNDROME of the lumbar spine, there is no 
doubt to be resolved; and an initial rating in excess of 10 
percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  


ORDER

An increased rating, in excess of 10 percent, for the 
service-connected intervertebral disc syndrome is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


